DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Objections
The objection to the claims has been withdrawn.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici), and in further view of Siewerdsen et al., US Patent Pub. US 20140049629 A1 (hereinafter Siewerdsen).

Claim 1
Kukuk teaches a robotic surgical system for a minimally invasive procedure involving a planned tool trajectory through a planned incision point into a patient (Kukuk, Para [0040] - - Robotic surgical system involving a planned tool trajectory through a planned skin entry/incision point into a patient.), the robotic surgical system comprising: an optical end-effector (Kukuk, Para [0034] - - Optical source/”end effector”.); and a robot controller (Kukuk, Para [0038] - - Computer controlled/”robot controller” robotic arm.), wherein the robot controller is operable in communication with the RCM robot to control an optical pointing by the RCM robot of the optical end-effector to a marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an , and wherein the robot controller is further operable to control an axial alignment by the RCM robot of the optical end-effector with the planned tool trajectory. (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) 
But Kukuk fails to specify a remote center of motion (RCM) robot operable to rotate the optical end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot.
However Stoianovici teaches an RCM robot operable to rotate the end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot. (Stoianovici, Para [0040-41], Fig. 1 (ref RCM) - - An RCM robot that can rotate an end effector about a remote center of motion defined by a structural configuration of the RCM robot.)
Kukuk and Stoianovici are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above surgical robotic system, as taught by Kukuk, and incorporate the rotation about a remote center of motion defined by a structural configuration of an RCM robot, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating rotation about a remote center of motion defined by a structural configuration of an RCM robot, as suggested by Stoianovici (Para [0076]).

But the combination of Kukuk and Stoianovici fails to specify the robot controller is operable in communication with the robot to control an optical pointing by the robot of the optical end-effector to at least one marker attached to the patient separate from the planned incision point, as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the RCM robot of the optical end-effector to the marker attached to the patient.
However Siewerdsen teaches the robot controller is operable in communication with the robot (Siewerdsen, Para [0024-26] - - Robotic controller in communication with a robot.) to control an optical pointing by the robot of the optical end-effector to at least one marker attached to the patient separate from the planned incision point (Siewerdsen, Para [0025], [0027] - - Tracking fiducial markers fixed/attached to the patient separate form a planned needle insertion/incision point with an optical tracking device/”optical end effector”.) as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  


Claim 2
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches the RCM robot is a concentric arc robot. (Kukuk, Para [0020] - - RCM robot is a C-arm/”concentric arc” robot.)
Stoianovici further teaches a robot having a pitch degree of freedom and a yaw degree of freedom for rotating the end-effector about a remote center-of-motion. (Stoianovici, Para [0044] - - Tool orientation described by yaw and pitch angles/”degrees of freedom” for rotations of the end effector.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the tool orientation described by yaw and pitch angles, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating the tool orientation described by yaw and pitch angles, as suggested by Stoianovici (Para [0076]).

Claim 3
 and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches a robot platform operable to position the RCM robot relative to the patient (Kukuk, Para [0021] - - Robot platform positions the RCM robot relative to the patient.); wherein the robot controller is operable to control the optical pointing by the RCM robot and the robot platform of the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/RCM controls pointing of an optical source/”end effector” to a marker attached to a patient.); and wherein the robot controller is further operable to control the axial alignment by the RCM robot and the robot platform of the optical end-effector with the planned tool trajectory. (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) 
Siewerdsen further teaches as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, 
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).

Claim 4
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches the optical end-effector is a laser pointer operable to emit a laser beam (Kukuk, Para [0043] - - Optical end effector is a laser end effector that emits a laser beam.); wherein the robot controller is operable to control the optical pointing by the RCM robot of the optical end-effector by optically pointing an emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.); and wherein the robot controller is operable to control the axial alignment by the RCM robot of the optical end-effector with the planned tool trajectory by controlling an axial alignment of the emission of the laser beam by the laser pointer to the planned tool trajectory. (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of a laser beam to be collinear with a planned needle/tool trajectory.) 
 as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).

Claim 6
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches the robot controller is operable to control the optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.)
Stoianovici further teaches a camera operable to image the optical end-effector relative to the at least one marker attached to the patient. (Stoianovici, Para [0071], Fig. 12 (ref 128) – Camera that visualizes/images the surgical area/”optical end effector relative to a marker attached to a patient”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the camera to visualize the surgical area, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system monitoring where direct observation of the robot is difficult by incorporating a camera to visualize the surgical area, as suggested by Stoianovici (Para [0064]).

Claim 7
Kukuk teaches a robotic surgical method for a minimally invasive procedure involving a planned tool trajectory through a planned incision point into a patient (Kukuk, Para [0040] - - Robotic surgical method involving a planned tool trajectory through a planned skin entry/incision point into a patient.), the robotic surgical method comprising: optically pointing by a remote center of motion (RCM) robot, an optical end-effector to a marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); and axially aligning the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot  
But Kukuk fails to specify a remote center of motion (RCM) robot operable to rotate the optical end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot.
However Stoianovici teaches an RCM robot operable to rotate the end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot. (Stoianovici, Para [0040-41], Fig. 1 (ref RCM) - - An RCM robot that can rotate an end effector about a remote center of motion defined by a structural configuration of the RCM robot.)
Kukuk and Stoianovici are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above surgical robotic system, as taught by Kukuk, and incorporating the rotation about a remote center of motion defined by a structural configuration of an RCM robot, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating rotation about a remote center of motion defined by a structural configuration of an RCM robot, as suggested by Stoianovici (Para [0076]).
But the combination of Kukuk and Stoianovici fails to specify deriving a registration of a remote center-of-motion to the planned incision point as illustrated within a volume image of the patient from the optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient, as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the RCM robot of the optical end-effector to the marker attached to the patient.
However Siewerdsen teaches deriving a registration of a remote center-of-motion to the planned incision point as illustrated within a volume image of the patient from the optical pointing by the robot of the optical end-effector to the at least one marker attached to the patient as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).

Claim 9
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches controlling the RCM robot by a robot controller servo for optically pointing the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” electromechanical/servo robotic arm controls pointing of an optical source/”end effector” to a marker attached to a patient.) and for axially aligning the optical end-effector with the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient. (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient.)

Claim 10
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches imaging the at least one marker attached to the patient by the optical end-effector; and wherein controlling the RCM robot by the robot controller servo for optically pointing the optical end-effector to the at least one marker attached to the patient based on a correspondence of the at least one marker as illustrated in the volume image of the patient and as imaged by the optical end-effector. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” electromechanical/servo robotic arm controls pointing of an 

Claim 11
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches wherein the optical end-effector is a laser pointer emitting a laser beam (Kukuk, Para [0035-36] - - Optical end effector is a laser pointer.); wherein optically point the optical end-effector to the at least one marker comprises pointing the emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - The robot aligns a laser with a marker indicating the skin entry/incision point attached to a patient.); wherein the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient is derived from the pointing of the emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align a laser with a marker indicating the skin entry/incision point attached to a patient.); and wherein the optical end-effector is axially aligned by axially aligning the emission of the laser beam by the laser pointer with the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of a laser to be collinear with a planned needle/tool trajectory.)
 However Siewerdsen teaches deriving a registration of a remote center-of-motion to the planned incision point as illustrated within a volume image of the patient from the optical pointing by the robot of the optical end-effector to the at least one marker attached to the patient as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).

Claim 13
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
, Stoianovici, and Siewerdsen further teaches the optically pointing the optical end-effector to the at least one marker attached to the patient based on the imaging by the camera of the optical end-effector relative to the at least one marker attached to the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.)
Stoianovici further teaches imaging the optical end-effector relative to the at least one marker attached to the patient using a camera. (Stoianovici, Para [0071], Fig. 12 (ref 128) – Camera that visualizes/images the surgical area/”optical end effector relative to a marker attached to a patient”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the camera to visualize the surgical area, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system monitoring where direct observation of the robot is difficult by incorporating a camera to visualize the surgical area, as suggested by Stoianovici (Para [0064]).

Claim 14
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches positioning the RCM robot relative to the head of the patient using a passive robot platform. (Kukuk, Para [0045] - - Manual/passive robot positioning relative to the patient’s body/head.)

Claim 16
, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches positioning the RCM robot relative to the head of the patient using an active robot platform. (Kukuk, Para [0045] - - Computer controlled/active robot positioning relative to the patient’s body/head.)


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici), in view of Siewerdsen et al., US Patent Pub. US 20140049629 A1 (hereinafter Siewerdsen) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Sewell et al., US Patent Pub. US 2012/0071752 A1 (hereinafter Sewell).

Claim 5.
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches the robot controller is operable to control the optical pointing by the RCM robot of the optical end-effector by optically pointing to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); and wherein the robot controller is operable to control the axial alignment by the RCM robot of the optical end-effector with the planned tool trajectory by controlling an axial alignment of the optical end-effector with the planned tool trajectory. (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an 
Siewerdsen further teaches as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).
But the combination of Kukuk, Stoianovici, and Siewerdsen fails to specify the optical end-effector is an endoscope having a field-of-view.
However Sewell teaches an optical end-effector is an endoscope having a field-of-view. (Sewell, Para [0059] - - Optical end effector is an endoscope having a field of view.)
, Stoianovici, Siewerdsen, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the endoscope, as taught by Sewell.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide visualization to an operator by incorporating an endoscope, as suggested by Sewell (Para [0323]).

Claim 12
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Siewerdsen further teaches wherein the optically pointing the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); wherein the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient is derived from the pointing by of the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align an optical source/”end effector” with a marker indicating the skin entry/incision point attached to a patient.); and wherein the optical end effector is axially aligned by axially aligning the optical end-effector with the planned tool trajectory. (Kukuk, Para [0036] - - Computer controlled/”robot  
Siewerdsen further teaches as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient derived from the optical pointing by the robot of the optical end-effector to the marker attached to the patient. (Siewerdsen, Para [0024-26], [0046-47] - - Digitally reconstructed radiograph/”volume image” capabilities assist in C-arm/”remote center of motion” setup and planned needle insertion/incision point using registration by the pointing of the tracking device/”optical end effector” to fiducial markers attached to the patient and C-arm/”remote center of motion”.)
Kukuk, Stoianovici, and Siewerdsen are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as taught by Siewerdsen.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved accuracy and ease of setup, alignment, and calibration by using registration and tracking of multiple fiducial markers in concert with volume imaging to assist in C-arm setup and a planned needle insertion point, as suggested by Siewerdsen (Para [0008]).
But the combination of Kukuk, Stoianovici, and Siewerdsen fails to specify the optical end-effector is an endoscope having a field-of-view.
However Sewell teaches an optical end-effector is an endoscope having a field-of-view. (Sewell, Para [0059] - - Optical end effector is an endoscope having a field of view.)
, Stoianovici, Siewerdsen, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the endoscope, as taught by Sewell.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide visualization to an operator by incorporating an endoscope, as suggested by Sewell (Para [0323]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici), in view of Siewerdsen et al., US Patent Pub. US 20140049629 A1 (hereinafter Siewerdsen) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Andrews et al., US Patent Pub. US 2015/0265290 A1 (hereinafter Andrews).

Claim 8
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk, Stoianovici, and Siewerdsen fails to specify wherein the at least one marker includes a plurality of markers; wherein each marker of the plurality of markers has a unique shape.
However Andrews teaches a plurality of markers; wherein each marker of the plurality of markers has a unique shape. (Andrews, Para [0089] - - A plurality of markers with unique shapes.)
 Stoianovici, and Andrews are analogous art because they are from the same field of endeavor.  They relate to image guided surgical systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above image guided surgical system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the plurality of unique markers, as taught by Andrews.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide confirmation of a position by incorporating the plurality of unique markers, as suggested by Andrews (Para [0089]).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici), in view of Siewerdsen et al., US Patent Pub. US 20140049629 A1 (hereinafter Siewerdsen) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Ivanov et al., US Patent Put. US20150105908A1 (hereinafter Ivanov).

Claim 15
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk, Stoianovici, and Siewerdsen fails to specify tracking the positioning by the passive robot platform of the RCM robot relative to the head of the patient.
 tracking the positioning by the passive robot platform of the robot relative to key positions. (Ivanov, Para [0022] - - Robot controller tracking the manual/passive positioning of a robot relative to key positions.)
Kukuk, Stoianovici, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk, Stoianovici, and Siewerdsen, and further incorporate the tracking of the robot positioning, as taught by Ivanov.  
One of ordinary skill in the art would have been motivated to do this modification in order to teach key positions to the robot by tracking the robot’s positioning, as suggested by Ivanov (Para [0022]).

Claim 17
The combination of Kukuk, Stoianovici, and Siewerdsen teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk, Stoianovici, and Siewerdsen fails to specify tracking the positioning by the active robot platform of the RCM robot relative to the head of the patient.
However Ivanov teaches a robot controller tracking the positioning by the active robot platform of the robot relative to key positions. (Ivanov, Para [0024] - - Robot controller tracking the automatic/active positioning of a robot relative to key positions.)
Kukuk, Stoianovici, Siewerdsen, and Ivanov are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
, Stoianovici, and Siewerdsen, and further incorporate the tracking of the robot positioning, as taught by Ivanov.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve precise alignment with key positions by the robot by tracking the robot’s positioning, as suggested by Ivanov (Para [0024]).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici), in view of Siewerdsen et al., US Patent Pub. US 20140049629 A1 (hereinafter Siewerdsen) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, in view of Ivanov et al., US Patent Put. US20150105908A1 (hereinafter Ivanov) as applied to claims 15 and 17 above, and in further view of Andrews et al., US Patent Pub. US 2015/0265290 A1 (hereinafter Andrews).

Claim 18
The combination of Kukuk, Stoianovici, Siewerdsen, and Ivanov teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, Siewerdsen, and Ivanov further teaches optically pointing the optical end-effector to a location on the patient corresponding to a location of the planned incision point illustrated within the volume image of the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.)
, Stoianovici, Siewerdsen, and Ivanov fails to specify a location is the head of the patient.
However Andrews teaches the location is the head of the patient. (Andrews, Para [0072] - - Surgical probe entry point is on the head of a patient.)
Kukuk, Stoianovici, Siewerdsen, Ivanov, and Andrews are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Kukuk, Stoianovici, Siewerdsen, and Ivanov, and further incorporate the location being the patient’s head, as taught by Andrews.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide benefits of minimally invasive surgery on a patient’s brain, as suggested by Andrews (Para [0004]).

Claim 19
The combination of Kukuk, Stoianovici, Siewerdsen, Ivanov, and Andrews teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, Siewerdsen, Ivanov, and Andrews further teaches attaching an incision marker to a location of the patient optically pointed to by the optical end-effector. (Kukuk, Para [0042] - - Attaching a skin entry/incision marker to a location of the patient pointed to by optical source/”end effector”.)

Claim 20
, Stoianovici, Siewerdsen, Ivanov, and Andrews teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, Siewerdsen, Ivanov, and Andrews further teaches optically pointing the optical end-effector to the incision marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.); and registering the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient from the optical pointing of the optical end-effector to the incision marker attached to the patient. (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align an optical source/”end effector” with a marker indicating the skin entry/incision point attached to a patient.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119